Opinion by
Cline, J.
At the trial the examiner testified in behalf of the plaintiff and identified two samples which were received in evidence. The chief chemist at San Francisco was later called on behalf of the plaintiff and testified that the broken rice was 2%o percent of the samples, which conclusion he arrived at through the method used by the Department of Agriculture, Bureau of Seed and Grain Investigation, and also by all laboratories in the customs service, and with an instrument called the Boerner sampler. On the record presented it was found that the broken rice was 2%> percent of the shipment here involved and it *249was therefore held that such percentage of rice is dutiable at of 1 cent per pound under paragraph 727 and T. D. 48075 as claimed. United States v. Brandenstein (17 C. C. P. A. 480, T. D. 43941) and United States v. Great Pacific Co. (23 id. 319, T. D. 48192) cited.